529 So.2d 687 (1988)
In re THE FLORIDA BAR RULES OF APPELLATE PROCEDURE.
Nos. 71643, 72262.
Supreme Court of Florida.
July 14, 1988.
Rutledge R. Liles, President, The Florida Bar, Jacksonville, Stephen N. Zack, President-elect, Joseph Nesbitt, President, Florida Conference of Dist. Court of Appeal Judges, Miami, George W. Hersey, President-elect, Florida Conference of Dist. Court of Appeal Judges, Larry Klein, Chairman, The Florida Bar Appellate Rules Committee, West Palm Beach, and John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, for petitioners.
PER CURIAM.
The Florida Bar Appellate Rules Committee has submitted for our consideration proposed amendments to the Florida Rules of Appellate Procedure pursuant to Rule of Judicial Administration 2.130. The Florida Conference of District Court Judges has, in a separate petition, requested that this Court amend Rule 9.300(d) to eliminate the tolling of time for motions filed in the district courts of appeal. The Appellate Rules Committee opposes the amendment suggested by the Conference and instead proposes an amendment to Rule 9.410. We have jurisdiction. Art. V, § 2(a), Fla. Const.
We approve the amendments originally proposed by the Appellate Rules Committee. We also accept the committee's proposal to amend Rule 9.410 in lieu of the Conference proposal. We are hopeful that the strengthening of the language of Rule 9.410 will alleviate any problems relating to frivolous motion practice.
The following is a brief explanation of the rule changes approved by this Court.
Rules 9.020(g), 9.330(a) and (b), and 9.340(b) have been amended to allow a party to move for certification of a question to the Florida Supreme Court based on conflict or question of great public importance, without also having to file a separate motion for rehearing.
Rule 9.030(b)(1)(B) has been amended to clearly reference all non-final orders prescribed in Rule 9.130.
Rule 9.100(c) has been amended to include petitions for review of non-final agency action as petitions which must be filed within thirty days of rendition of the order to be reviewed.
Rule 9.200(b)(2) has been amended to provide that a party designating the transcript can make additional copies of the transcript by his own method rather than having the court reporter make extra copies, and to assure that parties timely receive copies of the transcript.
Rule 9.310(c)(1) has been amended by deleting the requirement that bonds must be approved by the clerk of the court.
Rule 9.410 has been amended to provide for more specific sanctions when necessary.
Rule 9.900(d) has been amended to properly name the district court of appeal in this form.
Rule 9.900(g)II.5. has been amended so that the court reporter can indicate in the amended form whether the transcript will be completed in a timely manner or if an *688 extension is needed, without having to file a separate request for extension.
Appended to this opinion are the amended and new rules of the Florida Rules of Appellate Procedure. Deletions are indicated by the use of struck-through type. New language is indicated by underscoring. All rules and statutes in conflict with the following rules are hereby superseded as of the effective date of these rules. These amendments shall become effective January 1, 1989, at 12:01 a.m.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

APPENDIX


  1. Rule 9.020 is amended as follows:
  Rule 9.020 Definitions
    ... .
    (g) Rendition (of an order): the filing of a
  signed, written order with the clerk of the lower
  tribunal. Where there has been filed in the lower
  tribunal an authorized and timely motion for new
  trial or rehearing, certification, to alter or
  amend, for judgment in accordance with prior motion
  for directed verdict, notwithstanding verdict, in
  arrest of judgment, or a challenge to the verdict,
  the order shall not be deemed rendered until
  disposition thereof.
  2. Rule 9.030 is amended as follows:
  Rule 9.030 Jurisdiction of Courts
    ... .
    (b) Jurisdiction of District Courts of Appeal.
      (1) Appeal Jurisdiction. District courts of
    appeal shall review, by appeal:
      ... .
      (B) non-final orders of circuit courts as
    prescribed by Rule 9.130(a)(3);
  3. Rule 9.100 is amended as follows:
  Rule 9.100 Original Proceedings
    ... .
      (c) Exceptions; Petitions for Common
    Law Certiorari and Review of Non-final
    Administrative Action. A petition for common law
    certiorari or for review of non-final
    administrative action shall be filed within 30
    days of rendition of the order to be reviewed. A
    copy shall be furnished to the person (or
    chairperson of a collegial administrative agency)
    issuing the order.
  4. Rule 9.200 is amended as follows:
  Rule 9.200 The Record
    ... .
    (b) Transcript of Proceedings.
      ... .
      (2) Within 30 days of service of a designation,
    or within the additional time provided for under
    subsection (b)(3) of this rule, the court reporter
    shall transcribe and deliver to the clerk of the
    lower tribunal the designated proceedings and shall
    furnish copies as requested in the designation. If
    a designating party directs the court reporter to
    furnish the transcript to fewer than all parties,
    that designating party shall serve a copy of the
    designated portion of the transcript on the parties
    within 5 days of receipt from the court reporter.
    The transcript of proceedings shall be securely
    bound in volumes not to exceed 200 pages each. Each
    volume shall be prefaced by an index containing the
    names of the witnesses, a list of all exhibits
    offered and introduced in evidence, and the pages
    where each may be found.
  5. Rule 9.310 is amended as follows:
  Rule 9.310 Stay Pending Review
    ... .
    (c) Bond.
      (1) Defined. A good and sufficient bond is a bond
    with a principal and two personal sureties or one
    surety company authorized to do business in the
    State of Florida and approved by the clerk or
    judge of the lower tribunal.
  6. Rule 9.330 is amended as follows:
  Rule 9.330 Rehearing; Clarification;
  Certification
    (a) Time for Filing; Contents; Reply. A motion for
  rehearing or for clarification of decision, or for
  certification, may
*689  be filed within 15 days of an order or within such
  other time set by the court. A The motion for
  rehearing or clarification shall state with
  particularity the points of law or fact which the
  court has overlooked or misapprehended. The motion
  shall not re-argue the merits of the court's order. A
  reply may be served within 10 days of service of the
  motion.
    (b) Limitation. A party shall not file more than
  one such motion for rehearing or for clarification
  of decision and one motion for certification with
  respect to a particular decision.
  7. Rule 9.340 is amended as follows:
  Rule 9.340 Mandate
    ... .
    (b) Extension of Time for Issuance of Mandate. If a
  timely motion for rehearing or for clarification, or
  for certification, has been filed, the time for
  issuance of the mandate or other process shall be
  extended until 15 days after rendition of the order
  denying the motion or, if granted, until 15 days
  after the cause has been fully determined.
  8. Rule 9.410 is amended as follows:
  Rule 9.410 Sanctions
    After ten days' notice, on its own motion, from
  the court may impose sanctions for any violation of
  these rules, or for the filing of any proceeding,
  motion, brief or other paper which is frivolous or in
  bad faith. Such sanctions may include the following
  may be imposed for violation of these rules.
  reprimand, contempt, striking of briefs or pleadings,
  dismissal of proceedings, costs, attorney's fees or
  other sanctions.
  9. Rule 9.900 is amended as follows:
  Rule 9.900 Forms
    ... .
    (d) Notice to Invoke Discretionary Jurisdiction of
    Supreme Court.
      IN THE DISTRICT COURT OF APPEAL OF THE    DISTRICT  OF
      FLORIDA,    DISTRICT
      CASE NO.
    ... .
    (g) Designation to Reporter.
    ... .
    II. Reporter's Acknowledgment
    ... .
    5. Transcript will be completedon
          oranextensionoftimeis needed until     .
  DATE:                         
                 ___________________________
                   Official Court Reporter
  5a. The transcript will be available within thirty
  (30) days of service of the foregoing designation and
  will be filed on or before the             day
  of           19      .
                        OR
  5b. For the following reason(s) the court reporter
  requests an extension of time of days for preparation
  of the transcript which will be filed on or before
  the            day of 19   :
                                                  .